 1
                                                                 -6
 2

 3

 4

 5

 6

 7

8                              UNITED STATES DISTRICT COURT

 9                             CENTRAL DISTRICT OF CALIFORNIA

10

11   RICARDO LEVON STRONG,                       Case No. 5:19-00341 DMG (ADS)

12                               Plaintiff,

13                        v.                     JUDGMENT

14   DEPARTMENT OF JUSTICE, et al.,

15                               Defendants.

16

17         Based on the Court’s Order Dismissing Action Pursuant to Request to Voluntarily

18   Dismiss, IT IS HEREBY ADJUDGED that the above-captioned action is dismissed

19   without prejudice.

20
     DATED: December 26, 2019
21

22                                             _______________________________
                                               DOLLY M. GEE
23                                             United States District Judge

24
